DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
	Applicant states (pp. 9) that Gokturk does not teach any mapping relationship between the visual signature (the hash value) and a name or address of the file. Examiner respectfully disagrees.
Gokturk retrieves (i.e., receives) image data (i.e., file) from a source [0052], and stores the retrieved data in a memory (i.e., storage medium) as files [0043]. Gokturk calculates a hash value as the visual signature of an image [0301]. A signature index (i.e., hash table) maps visual signatures to images [0202] identified by file names [0153].
	Applicant further states (pp. 10) that the cited prior art does not teach establishing a bit mapping table between the hash value and a name or address of the file. Examiner respectfully disagrees.
Attaluri reduces collisions in a hash table with low load factor by compacting the hash table to remove empty buckets, while using a separate bitmap (i.e., bit mapping table) to capture which buckets are empty [0021]. Therefore, One having ordinary skill in the art would be motivated to utilize Attaluri’s bitmap in Gokturk’s hash table to help reduce collisions.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 14-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al. US patent application US 2006/0253491 [herein “Gokturk”], in view of Decision Trees. https://scikit-learn.org/stable/modules/tree.html, 2016, pp. 1-12 [herein “DecisionTree”], and further in view of Attaluri et al. US patent application 2014/0214855 [herein “Attaluri”].
Claim 1 recites “A storage system, comprising: a storage server; and a storage device, comprising: a data interface comprising a host interface configured receive a file to be stored in the storage device and a data management instruction from the storage server; a storage medium configured to store the file; and”.
Gokturk retrieves (i.e., receives) image data (i.e., file) from a source [0052], and stores the retrieved data in a memory (i.e., storage medium) as files [0043].
Claim 1 further recites “a processor, configured to: determine a file feature value of the file for characterizing a feature attribute set based on a preset rule prior to 
Gokturk detects multiple types of objects from image data [0052]. Detected objects are then analyzed to recognize multiple attributes (i.e., features) of the objects, such as identity, class, and distinguishing characteristics [0053]. Recognized attributes of an object together forms its visual signature (i.e., content characteristics) [0054].
Gokturk does not disclose the limitation on preset rule; however, decision Trees (DecisionTree: pp. 1/12) are a non-parametric supervised learning method used for classification and regression. It creates a model that predicts the value (i.e., file feature value) of a target variable by learning simple decision rules (i.e., preset rule) inferred from the data features.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gokturk with DecisionTree. One having ordinary skill in the art would have found motivation to adopt the popular decision tree algorithm to train a rule-based decision tree model for the classification of file features.
Claim 1 further recites “generate a file feature value record based on the file feature value of the file, and store the file feature value record and a corresponding relation between the file feature value record and the file into a mapping table at least by:”
Gokturk determines visual signatures of objects in a training set to obtain (i.e., store) singular vectors (i.e., records), and represents objects in the training set by 
Claim 1 further recites “generating a hash value based on the file feature value of the file; and establishing a bit mapping table between the hash value and a filename of the file or a physical address of the file in the storage device;”
Gokturk calculates a hash value as the visual signature of an image [0301]. A signature index (i.e., hash table) maps visual signatures to images [0202] identified by file names [0153].
Gokturk does not disclose the limitation on bit mapping table; however, Attaluri reduces collisions in a hash table with low load factor by compacting the hash table to remove empty buckets, while using a separate bitmap (i.e., bit mapping table) to capture which buckets are empty [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gokturk with Attaluri. One having ordinary skill in the art would have found motivation to utilize Attaluri’s bitmap in Gokturk’s hash table to help reduce collisions.
Claim 1 further recites “generate a condition file feature value corresponding to the data management instruction received from the storage server, wherein the condition file feature value characterizes a query condition of the data management instruction; and”.
Search input (i.e., query) of Gokturk can be an image, text, or a selectable object (fig. 16, #1702-#1708), which are then converted into searchable input for specifying search criteria (i.e., condition file feature value) [0268]. Searchable input can be a recognizable object, text carried on an object, or a visual signature [0269]-[0270].
Claim 1 further recites “obtain a target file based on matching of the condition file feature value and the corresponding file feature value record in the mapping table.”
Gokturk matches or compares search criteria against signature or text indexes (i.e., mapping table) based on exact matching or similarity matching to obtain search results (i.e., target file) (fig. 16, #1742-#1744; [0271]).
Claims 10 and 14 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The storage system of claim 1, wherein the data interface further comprises a peer interface configured to communicate with another storage medium of an adjacent storage device in the storage system.”
Gokturk uses numerous machines and devices as processors networked together (i.e., peer interface) with various forms of memory for holding data, including hard drives on PCs or servers, and portable storage units such as flash or magnetic memory [0049].
Claim 12 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The storage system of claim 1, wherein the feature attribute set comprises at least one of an acquisition time, an acquisition location, or a file type of the file.”
Gokturk uses metadata about the image file, such as the time and location at which the image was captured (i.e., acquisition time and location) [0040].
Claim 15 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The storage system of claim 1, wherein the feature attribute set comprises: at least one of an age, a gender, or an appearance of a character when the file is an image file including the character; and at least one of a brand or a license plate number of a vehicle when the file is an image file including the vehicle.”
For persons (i.e., characters), recognized attributes of Gokturk include identity, ethnic classification, hair color/shape, gender, size [0053]. Other recognized objects include vehicles, recognized by type or manufacturer (i.e., brand) [0198].
Claim 16 is analogous to claim 4, and is similarly rejected.

Claim 6 recites “The storage system of claim 1, wherein the data management instruction comprises a retrieval instruction for querying the target file based on the query condition.”
Search input (i.e., query) of Gokturk can be an image, text, or a selectable object (fig. 16, #1702-#1708), which are then converted into searchable input for specifying search criteria [0268]. Match or compare search criteria against signature or text indexes based on exact matching or similarity matching to obtain (i.e., retrieve) search results (i.e., target file) [0271].
Claim 18 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The storage system of claim 1, wherein to obtain the target file, the processor is further configured to obtain a filename of the target file or a physical address of the target file in the storage device from the bit mapping table based on the condition file feature value.”
Gokturk tags images with extracted text, image metadata, context such as web links, directory information from the user file system such as file name of the image, dictionaries, or user input. These tags play an important part in a search algorithm [0153].
Claim 19 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The storage system of claim 1, wherein the storage medium comprises a storage unit of flash memory type.”
Gokturk implements embodiments using one or more processors and various forms of memory (i.e., storage medium) to hold data, including flash memory [0049].
Claim 11 is analogous to claim 8, and is similarly rejected.

Claim 20 recites “The method of claim 14, further comprising uploading, by the storage device, the target file to the storage server.”
In Gokturk, every image file includes a header containing object metadata and recognition information. The search module retrieves (i.e., uploads) a search result containing an image file (i.e., target file) from the image store (i.e., storage device) (fig. 16, #1738, #1746; [0270]), together with metadata loaded from the header or the central server (i.e., storage server) [0294].

Claim 21 recites “The storage system of claim 1, wherein the storage server is configured to distribute at least part of data management processing to the storage device at least by: sending, to the storage device, the file to be stored in the storage device; and sending a data management instruction to the storage device.”
In Gokturk, a module or component (i.e., storing and/or processing files) may reside on one machine, or be distributed amongst multiple machines (i.e., storage server and storage device). Any system may be implemented in whole or in part on a server or as part of a network service [0047].

Claim 22 recites “The storage system of claim 21, wherein the storage server is configured to distribute functions of file feature value extraction and file feature value matching to the storage device.”
In Gokturk, a module or component (i.e., file feature value extraction and/or matching) may reside on one machine, or be distributed amongst multiple machines (i.e., storage server and storage device). Any system may be implemented in whole or in part on a server or as part of a network service [0047].

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk as applied to claims 1 and 10 above respectively, in view of DecisionTree, and further in view of Brinicombe et al. US patent application 2015/0301964 [herein “Brinicombe”].
Claim 9 recites “The storage system of claim 2, wherein the host interface comprises at least one of a PCIe interface, a SAS interface, a SATA interface, a RapidlO interface, or a NVMe interface; and the peer interface comprises at least one of an Ethernet interface, a FC interface, an iSCSI interface, or a SAN interface.”
Gokturk teaches claim 2, but does not disclose this claim; however, Brinicombe uses multiple devices and protocols (i.e., host and peer interfaces) to implement a storage system architecture [0036], including iSCSI, FC, Ethernet, SATA, SAS [0045], PCIe, RapidIO [0069].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gokturk with Brinicombe. One having ordinary skill in the art would have found motivation to adopt the industry standard protocols of Brinicombe to implement the storage interfaces of Gokturk’s image file system to encourage plug-and-play.
Claim 13 is analogous to claim 9, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163